      Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 1 of 15




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 LOUIS SHEFFIELD, Individually and on           §
 Behalf of all Others Similarly Situated,       §
                                                §
      Plaintiffs,                               §
                                                §
 v.                                             §    CIVIL ACTION H- 19-1030
                                                §
 STEWART BUILDERS, INC.,                        §
                                                §
       Defendant.                               §

                             MEMORANDUM OPINION AND ORDER

        Pending before the court are (1) a motion for attorneys’ fees and costs filed by plaintiff

Louis Sheffield on behalf of himself and other members of this Fair Labor Standards Act (“FLSA”)

collective action (Dkt. 48); and (2) an oral motion to approve the settlement made, in an abundance

of caution, during a hearing on March 10, 2021. Sheffield and defendant Stewart Builders, Inc.

(“Stewart”) have reached an agreement regarding the damages in this case, but they seek the

court’s assistance in determining reasonable attorneys’ fees and costs. Id. The court found during

the hearing that the settlement was a “fair and reasonable [resolution] of a bona fide dispute over

FLSA provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352–55 (11th Cir.

1982); see Bodle v. TXL Morg. Corp., 788 F.3d 159, 164 (5th Cir. 2015) (citing Lynn’s Food).

The motion for approval of the settlement is therefore GRANTED. With regard to the motion for

attorneys’ fees, the court has considered the motion, response, reply, Sheffield’s counsel’s

affidavit, supplemental authority, the arguments made during the March 10 hearing, and the

applicable law, and the court has determined that Sheffield’s motion should be GRANTED IN

PART.
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 2 of 15




                                         I. BACKGROUND

       Louis Sheffield filed a claim this FLSA overtime collective action lawsuit against Stewart

on behalf of himself and others who work or worked as pump operators for Stewart. Dkt. 1.

Sheffield contends that Stewart’s pump operators were misclassified as exempt. Id. Sheffield

filed an eleven-page complaint on March 20, 2019. Dkt. 1. On March 16, 2019, Sheffield filed a

nine-page motion for conditional certification with a five-page declaration and an eleven-page

opposed motion for approval and distribution of notice and for disclosure of contact information

with an eight-page declaration and other attachments. Dkts. 9, 10. He timely filed replies after

Stewart filed responses. Dkts. 13, 14. On July 10, 2019, the court denied the motions because

Sheffield had not made a sufficient factual showing that there were similarly situated individuals

who wanted to opt in to the lawsuit. Dkt. 15. The seven-page order denying the motion contained

reasoning because, given the rulings of other courts in this same district on motions for conditional

certification, Sheffield had a colorable argument for conditional certification. See id. at 5 n.1. On

August 12, 2019, Sheffield filed two consents to join the collective action. Dkt. 18. On August

15, 2019, he again filed a motion to certify the class and a motion for approval and distribution of

notice, which were similar to the original motions but provided more support for the assertion that

others would like to join the case. See Dkts. 21, 22. Sheffield also filed replies after Stewart

responded. Dkts. 29, 30. The court granted the motion to certify the class on October 30, 2019,

and the parties agreed on the documents to send to class members shortly thereafter. Dkts. 31, 32.

After several individuals opted into the collective action, Sheffield filed a notice of acceptance of

third offer of judgment. Dkt. 46. He also filed an opposed motion for attorneys’ fees. Dkt. 48.

       In his motion for attorneys’ fees, Sheffield notes that he accepted Stewart’s offer of

judgment of $32,000 plus reasonable fees on July 23, 2020. Dkt. 48. The plaintiff filed the motion
                                                 2
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 3 of 15




pursuant to Federal Rule of Civil Procedure 54(d) and seeks reasonable fees pursuant to 29 U.S.C.

§ 216(b). Id. It seeks $43,789, which is $43,284 is fees and $495 in costs. Id. The motion for

attorneys’ fees is now ripe for disposition.

                                       II. LEGAL STANDARD

       The FLSA provides for the imposition of costs and attorneys’ fees in favor of prevailing

parties. 29 U.S.C. § 216(b). In evaluating a fee award, the Court determines the amount of

attorneys’ fees to which a prevailing party is entitled through a two-step process. Hopwood v.

Texas, 236 F.3d 256, 277 (5th Cir. 2000). The court first calculates the “lodestar” by multiplying

the reasonable number of hours spent on the case by the reasonable hourly rate. Id. A reasonable

rate for attorneys’ fees awarded under Section 1692k(a)(3) is the prevailing market rate for

attorneys of comparable experience employed in cases of similar complexity. See Cope v.

Duggins, 203 F.Supp.2d 650, 655 (E.D. La. 2002) (citing Blum v. Stenson, 465 U.S. 886, 895–96

n.11 (1984)). The rates are based on what is customary for similar work in the local forum are

presumptively reasonable, though in limited circumstances, such as if there is “abundant and

uncontradicted evidence [of] the necessity [of] turning to out-of-district counsel,” then “the co-

counsel’s ‘home’ rates should be considered as a starting point for calculating the lodestar

amount.” McClain v. Lufkin Indus., Inc., 649 F.3d 374, 382, 387 (5th Cir. 2011). FLSA plaintiffs

seeking attorneys’ fees “are charged with the burden of showing the reasonableness of the hours

billed.” Saizan v. Delta Concrete Products Co., 448 F.3d 795, 799 (5th Cir. 2006); see also

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (stating that “the fee applicant bears the burden of

establishing entitlement to an award and documenting the appropriate hours expended and hourly

rates”). Plaintiffs’ counsel, however, “is not required to record in great detail how each minute of


                                                 3
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 4 of 15




his time was expended,” but should at a minimum “at least identify the general subject matter of

his time expenditures.” Hensley, 461 U.S. at 437 n.12.

       At the second step, the court considers whether the lodestar amount should be adjusted

upwards or downwards based on the factors set out in Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714 (5th Cir. 1974), although the most critical of these factors is the overall degree of

success achieved. Hensley, 461 U.S. at 434. The Supreme Court has also instructed that the court

should engage in a “strong presumption” that the lodestar figure, without adjustment, is the

reasonable fee award. Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 546,

565 (1986)).

                                           III. ANALYSIS

       Sheffield’s counsel has provided a declaration that details the rates and hours requested

and why they are reasonable. Dkt. 48-1. Stewart objects that neither the rates nor the hours

expended are reasonable. Dkt. 51.

A.     Rates

       Sheffield seeks the following rates for the following attorneys:          Josh Sanford (lead

counsel): $500; Vanessa Kinney: $350; Meredith McEntire: $350; Rebecca Matlock: $225; Steve

Rauls: $300; and Anna Stiritz: $400. Id. Additionally, he seeks reimbursement at $125 per hour

for a paralegal and $90 per hour for an unnamed law clerk. Id. Sanford asserts in his declaration

that these rates are justified by each person’s skills and experience, and he notes that he has gained

his knowledge of hourly rates charged through his practice in Houston, Texas and through other

awards of fees in the Houston, Texas area, as well as the State Bar of Texas Department of

Research and Analysis 2015 Hourly Fact Sheet. Id. He additionally filed a supplement that

outlines fees that have been awarded to employment lawyers in Texas. Dkt. 58, Ex. A-1.
                                                  4
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 5 of 15




       Stewart argues that none of these rates is reasonable. Dkt. 51. Stewart contends that

Sheffield cannot have possibly met its burden of establishing the reasonableness of the unnamed

law clerk’s rate because Sheffield did not provide any information about this person or persons.

Id. (citing Perdue v. Kenny A., 559 U.S. 542, 552, 130 S. Ct. 1662 (2010)). Stewart argues that

McEntire’s rate is unjustified by Sanford’s “scant description of her qualifications and

experience,” and that she has only been licensed in Texas since September 2017 and only recently

started litigating FLSA matters. Id. Stewart argues that Sanford’s $500 rate is unjustified because

he is not board certified and there is no indication that any client has ever paid him $500 an hour.

Id. Stewart argues that Stiritz’s rate of $400 an hour is unsubstantiated as she has largely focused

on non-employment-law cases in the past. Id. It similarly argues that Kinney’s and Rauls’s rates

are not sufficiently substantiated. Id. Stewart notes that the median hourly rate for labor and

employment lawyers in the Houston area is $285 per hour, which is below the rate of most of the

attorneys who billed time in this case. Id. Additionally, it asserts that McEntire is based in San

Antonio, which has a median rate of $258, and that Arkansas courts have set Sanford’s rate at

$275. Id. Stewart further points out that one Arkansas federal court awarded only $1 to Sanford’s

firm. Id. (citing Vines v. Welspun Pipes, Inc., No. 18-CV-00509-BRW, 2020 WL 3062384 (E.D.

Ark. June 9, 2020)).

       In reply, Sheffield notes that several Texas courts have approved his $500 per hour rate

and that the references to Arkansas rates should be disregarded because courts should examine

rates for cases in the area where the case it litigated, not where the attorneys are physically located.

Dkt. 53. With regard to the other attorneys’ rates, Sheffield states that Sanford’s affidavit provides

sufficient information regarding their experience to support their rates. Id. He notes that even

though McEntire has only been licensed in Texas for three years, she has been practicing in other
                                                   5
      Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 6 of 15




areas of the country for over ten years. Id. Additionally, Kinney, Rauls, and Matlock have worked

for Sanford for eleven years, seven years, and five years, respectively, and have been working

almost exclusively on FLSA cases the entire time. Id. And Stiritz has been focused on FLSA

exclusively for the past eight years. Id. He points out that the attorneys on this case have over

thirty years of combined experience in FLSA litigation. Id. As to the law clerk and staff, Sheffield

asserts that there is no need to provide biographical information on these individuals because their

positions are commonly understood and the rates are in line with what has been awarded for this

type of work in the Southern District of Texas. Id. Sheffield also notes that the law clerk

performed the majority of the labor-intensive work in this case, which kept the rates overall lower.

Id.

        Recently, Magistrate Judge Bemporad in the Western District of Texas considered whether

Sanford’s request for $500 per hour was reasonable and determined that it was not. 1 See Furlow

v. Bullzeye Oilfield Servs., LLC, No.SA-15-CV-1156-DAE, 2019 WL 1313470, at *4 (W.D. Tex.

Jan. 3, 2019). The court noted that the requested rate was almost double the median rate for San

Antonio and neither the size of his firm, nor the nature of this litigation, nor Sanford’s specific

credentials justified the $500 rate. Id. It noted that his firm is not small, but it is “not large enough

to justify the type of upward adjustment that a large law firm may demand from its client.” Id. It

found the case was not “of such complexity that an upward adjustment of nearly double the median

rate for labor an employment attorneys in the San Antonio area” was warranted, and that Sanford

has “substantial experience that is relevant to [the] case, and that some upward adjustment . . . may



1
  The district court adopted the Magistrate Judge’s recommendation on January 29, 2019. Furlow
v. Bullzeye Oilfield Servs., LLC, No. 5:15-CV-1156-DAE, 2019 WL 1313454 (W.D. Tex. Jan. 29,
2019).
                                                   6
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 7 of 15




be justified” but not “nearly double the median rate.” Id. The court set Sanford’s rate at $325,

which was $67 more than the $258 median in San Antonio. Id. The court set the rates for Kinny,

Stirlitz, and two other attorneys that were on the case in San Antonio at the median rate from that

area. Id. It set the rate for Matlock, who had only been licensed for three years at the time, at

$200, which was the median rate for attorneys licensed for zero to six years in San Antonio. Id.

       Several months later, Magistrate Judge Chestney, who is in the same division of the

Western District of Texas as Magistrate Judge Bemporad, also considered whether similar rates

requested by Sanford and attorneys at his firm were reasonable in a different FLSA case. See West

v. Zedric’s LLC, No. SA-10-CV-00556-FB, 2019 WL 6522828, at *3–4 (W.D. Tex. Dec. 3, 2019).

The court noted that Sanford had provided citation to one case in the Western District in which he

was awarded $500 an hour; the court distinguished that case because the opposing side did not

object to Sanford’s rate. Id. at *4 (discussing Moore v. Performance Pressure Pumping Servs.,

LLC, No. 5:15-cv-432-RC (W.D. Tex. Aug. 14, 2019)).

       Two months after Magistrate Judge Chesney issued her ruling in West, a magistrate judge

in the Midland-Odessa division of the Western District of Texas, rather than analyzing whether

the rates of the individual attorneys in Sanford’s firm were reasonable, considered the average rate

for the attorneys in Sanford’s firm, which was $315 per hour in that case after averaging the rates

ranging from $90 to $500 per hour. Beck v. Howell Oilfield Enterprises, LLC, No. MO:18-CV-

189-DC-RCG, 2020 WL 7481968, at *5 (W.D. Tex. Feb. 18, 2020). The court determined that

this was a “reasonable rate for an attorney practicing in the field of employment law with

comparable experience to Mr. Sanford.” Id. (citing cases approving rates of $425 and $400 for

labor and employment attorneys).


                                                 7
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 8 of 15




       First, the court will apply the rates in Houston in this case, as the circumstances in which

the rates of a different locale would apply are not applicable here. The court does not find the

Arkansas cases cited by Stewart, which were in a completely different geographic area,

persuasive. 2 Second, the court agrees with the courts in the San Antonio Division of the Western

District of Texas that this type of case does not merit the rates Sheffield is requesting for the

attorneys in Sanford’s firm.     The court finds that it is more appropriate to consider the

reasonableness of each lawyer’s fee than the average of all fees. In Houston, the median hourly

rate for labor and employment lawyers is $285 per hour. Dkt. 51, Ex. D (State Bar of Tex. Dept.

of Research & Analysis, 2015 Hourly Fact Sheet (Aug. 2016)). The median rates in Houston, not

taking into account practice area, per years of experience are (1) $213 for two years or less; (2)

$250 for three to six years; (3) $265 for seven to ten years; (4) $257 for eleven to fifteen years;

and (5) $300 for sixteen to over twenty-five years. Id. The median rates for firm size, not taking

into account practice area, in Houston are (1) $250 for firms up to ten attorneys; (2) $270 for firms

having eleven to twenty-four attorneys; (3) $250 for firms with twenty-five to forty attorneys; (4)

varying rates for firms with more than forty attorneys but less than 400, but not more than $354;

and (5) $450 for firms having more than 400 attorneys. Id. In the survey, 5.1% of all the attorneys


2
  The Arkansas case in which the judge awarded only $1 involved circumstances that are distinct
from the circumstances here. Notably, the court still determined the reasonable rates for the
lodestar of $250 an hour for the senior attorneys, $175 for senior associates, and $150 for junior
associates. Vines, 2020 WL 3062384, at *4. However, the judge reduced the hours due to, among
other reasons, overstaffing, micro-managing associates, reading filing by co-counsel, too much
time spent reviewing consent forms, double billing, unclear billing, too many calls with clients,
and it being a simple case that did not require so many lawyers. Id. at 4–8. The judge also
determined that Sanford’s firm was “holding out for more fees” by “hanging over Defendant’s
head the threat of the fees that might be incurred if it did not pay the unreasonable (and unearned)
fee [Sanford’s firm] was demanding.” Id. at *8. He concluded that Sanford’s firm “essentially
extorted the higher fees from Defendant.” Id. There are no allegations akin to the practices the
judge in Vines deemed merited an attorneys’ fee award of only $1.
                                                 8
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 9 of 15




surveyed had an hourly rate of more than $500 an hour, and 2.4% had an hourly rate of $451 to

$500. Id.

       Certainly, Sanford has significant experience in FLSA cases as demonstrated by the

qualifications outlined in his declaration as well as a quick review of Westlaw. However, this case

was not complex and does not warrant the rate that the top attorneys in Houston working on

complex cases receive. That being said, Sanford’s extensive experience merits more than the

median rate that employment attorneys in Houston receive. The court finds, taking into account

the various rates noted above, that $400 an hour is a reasonable rate for Sanford for his work in

this case. That is $115 an hour more than the median rate for employment attorneys and above

the median rate for attorneys working in firms the size of Sanford’s. Cf. Villegas v. Regions Bank,

No. H-11-904, 2013 WL 76719, at *3 (S.D. Tex. Jan. 4, 2013) (Rosenthal, J.) (finding a rate of

$450 per hour in an FLSA case “consistent with the prevailing Houston market rate for attorneys

with comparable experience”).

       Notwithstanding Stewart’s contentions otherwise, with the exception of perhaps the law

clerk, the other attorneys staffed on this case for which Sanford seeks reimbursement seem to be

very qualified and Stiritz, Kinney, and McEntire are seasoned attorneys. The court finds that $350

an hour for Stiritz and $300 per hour for Kinney and McEntire are reasonable rates. Sheffield

requests $300 per hour for Rauls, who has seven years of experience. The court finds that $285

an hour, which is the median rate for labor and employment attorneys and above the median rate

for attorneys of Rauls’s experience level, is reasonable. The requested rate for Matlock, who is

less experienced, of $225 is reasonable. Additionally, $125 per hour for the paralegal and $90 per

hour for the unnamed law clerk are both reasonable rates. Stewart takes issue with having no


                                                9
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 10 of 15




background on the law clerk, but the court does not need background on the individual to determine

that paying $90 an hour is reasonable.

B.     Hours

       Sheffield’s counsel, Sanford, reduced the number of attorneys for whom he billed and

reduced the hours expended in the fee request. Dkt. 48 & Ex. 1 (Sanford’s Dec.). Sanford reduced

his time by 39.14%, Kinney’s by 27.5%, McEntire’s by 4.22%, Rauls’s by 4.35%, Stiritz’s by

7.41%, the paralegals’ by 12.12%, and the law clerks’ by 19.79%, resulting in an overall reduction

for these billers of 18.02%. Dkt. 48, Ex. 1. The specific tasks for which he reduced hours include

a 40.91% reduction in hours billed for in-house conferences and a 38.26% reduction in case

management hours. Id. Sheffield contends that Sanford exercised billing judgment in calculating

the lodestar, reviewing records of hours worked, and writing off entries for time spent on tasks that

reasonably could be viewed as unproductive, excessive, or redundant. Id.

       Stewart, noting that counsel must use billing judgment to exclude excessive hours from a

fee request, points out that courts in other cases have faulted Sanford for spending three hours on

a form complaint, and he is billing 4.6 hours on the complaint in this case. Dkt. 51 (citing Jones

v. RK Enters. of Blytheville, Inc., No. 3:13-CV-00252-BRW, 2016 WL 1091094 (E.D. Ark. Mar.

21, 2016) (finding that spending three hours to tailoring a form complaint is too much)).

Additionally, it acknowledges that Sanford reduced the time for conferences, but argues that fifteen

plus hours is still unreasonable. Id. (citing Tubby v. Allen, No. 6:16cv972, 2019 WL 4565072

(E.D. Tex. Sep. 3, 2019)). Stewart also points out that time entries on March 25, April 29, May 7,

and July 23 are duplicative as multiple attorneys billed for the same phone or case status

conferences. Id. Stewart additionally takes issue with counsel billing over an hour to amend an


                                                 10
    Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 11 of 15




unopposed scheduling order and over fifteen hours on the conditional certification motion that was

denied by the court. Id.

       Sheffield replies that his attorneys successfully obtained a conditionally certified class,

disseminated notice, managed all incoming consents, and ultimately reached a satisfactory result

for the plaintiff and all opt-ins. Dkt. 53. With regard to the pleading, Sheffield notes that his

counsel in addition to drafting or editing the pleading, had to ensure the accuracy of the pleading

prior to filing, research to ensure the proper defendant was named, and examine pay stubs to ensure

the claims were suitable for litigation. Id. With regard to billing for in-house communication,

Sheffield points out that counsel has already reduced the amount by 40% and the suggestion that

counsel be paid nothing at all for communicating with co-counsel is without merit. Id. Sheffield

also notes, with regard to the initial motion for conditional certification, that other courts have

granted similar motions and he had no way of knowing this court would not do so. Id.

       The court finds that Sheffield’s counsel has exercised proper billing judgment in submitting

the hours request. The court believes the 4.6 hours billed for the complaint, the hour to amend the

scheduling order, and the approximately fifteen hours spent on the first motion for conditional

certification were reasonable. While a quick review of Westlaw would have revealed this court’s

requirements for conditional certification (before the recent clarification on standards by the Fifth

Circuit), the work on the first motion was not pointless because much of the work on the first

motion for conditional certification was used for the second motion, which was successful.

Additionally, the court has reviewed the allegedly overly duplicative time entries and does not

think they are unreasonable. The March 25, April 29, May 7, and July 23 time entries that Stewart

contends were duplicative because multiple attorneys billed for the same phone or case status

conferences actually each involved only two attorneys who each billed for one tenth (0.1) of an
                                                 11
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 12 of 15




hour. See Dkt. 48-3. This is not an unreasonable amount of time. Sanford already reduced the

amount billed for in-house communication by 40.91%, and the court, after viewing the timesheets

and Sanford’s declaration, finds that Sanford exercised appropriate billing judgment with this

deduction and that the remaining hours submitted are reasonable.

C.     Calculating the Lodestar

       The lodestar is calculated by multiplying the reasonable rates by the reasonable hours that

each attorney spent on this case.       The following chart demonstrates the outcome of these

calculations. The total amount of fees after calculating the lodestar is $38,960.50.

          Attorney                     Rate                Hours                     Total

 Josh Sanford                                 $450                  19.9                       $8955

 Anna Stiritz                                 $350                   2.5                        $875

 Vanessa Kinney                               $300                   2.9                        $870

 Meredith McEntire                            $300                  79.4                     $23,820

 Steve Rauls                                  $285                   4.4                       $1254

 Rebecca Matlock                              $225                   1.7                     $382.50

 Paralegal                                    $125                   5.8                        $725

 Law Clerk                                     $90                  23.1                       $2079

                                                       Total (Lodestar):                 $38,960.50


D.     Adjustment Due to Johnson Factors

       The court must now determine whether the lodestar amount should be modified after

considering the Johnson factors. However, the U.S. Supreme Court has noted that “‘the lodestar

figure includes most, if not all, of the relevant factors constituting a “reasonable” attorney’s fee,’”
                                                  12
    Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 13 of 15




and “an enhancement may not be awarded based on a factor that is subsumed in the lodestar

calculation.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 130 S. Ct. 1662 (2010) (quoting

Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 546, 566, 106 S. Ct. 3088

(1986)). However, in the Fifth Circuit, the district court must “explain how each of the Johnson

factors affects its award,” though this explanation “‘need not be meticulously detailed.’” In re

High Sulfur Content Gasoline Prods. Liability Litig., 517 F.3d 220, 228 (5th Cir. 2008) (quoting

Forbush v. J.C. Penney Co., 98 F.3d 817, 823 (5th Cir. 1996)); see also Torres v. SGE Mgmt.,

L.L.C., 945 F.3d 347, 354–55 (5th Cir. 2019) (finding that a record not “clearly reflect[ing] that

the district judge utilized the Johnson framework” was in error due to High Sulfur’s requirements

and remanding so that the district court could “‘do it by the book’”).

       The factors set forth in Johnson are as follows:

               (1) the time and labor involved; (2) the novelty and difficulty of the
               questions; (3) the skill requisite to perform the legal service
               properly; (4) the preclusion of other employment by the attorney due
               to the acceptance of the case; (5) the customary fee; (6) whether the
               fee is fixed or contingent; (7) time limitations imposed by the client
               or the circumstances; (8) the amount involved and the results
               obtained; (9) the experience, reputation, and ability of the attorneys;
               (10) the political “undesirability” of the case; (11) the nature and
               length of the professional relationship with the client; and (12)
               awards in similar cases.

Torres, 945 F.3d at 349 n.1 (listing the Johnson factors). The court addresses each of these factors

in seriatim.

(1) The court considered the time and labor involved when determining the reasonable hours
    expended for the lodestar.
(2) The court considered the novelty and difficulty of questions when determining a reasonable
    rate for the lodestar. This case was not novel, and the difficultly was minimal in relation to
    any other FLSA collective action.
(3) The court considered the skill requisite to perform the legal service properly when it considered
    the reasonable rate and reasonable number of hours for each attorney. While certainly if
                                                 13
    Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 14 of 15




   attorneys who were too skilled were performing work for which their level of expertise were
   not necessary and a lower paid attorney should have been performing that work, an adjustment
   may be justified. But here, Sanford’s declaration and the billing spreadsheets demonstrate that
   attorneys at the appropriate levels performed the tasks necessary.
(4) The time spent on this case only precluded the attorneys who were working on it from working
    on other cases during the same hours. They are being compensated for that time under the
    lodestar, so the lodestar rate does not need to be adjusted for the fourth factor.
(5) The court considered the customary fee when it calculated the lodestar as is evidence by the
    discussion above.
(6) Here, the fee is contingent, which is “helpful in demonstrating the attorney’s fee expectations
    when he accepted the case.” Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 483
    U.S. 711, 723, 107 S. Ct. 3078 (1987). Therefore, “[a]t most, . . . Johnson suggests that the
    nature of the fee contract between a client and his attorney should be taken into account when
    determining the reasonableness of a fee award.” Id. The court has taken it into account and
    finds that no adjustment of the lodestar is necessary under this factor.
(7) The parties have not indicated that any time limitations imposed by the client impacted the
    fees. Stewart does mention that there were times during which this case sat idle and that “[l]ack
    of diligence has been the hallmark of Plaintiffs’ conduct throughout the handling of this case”
    (Dkt. 51), but much of the idle time related to the pandemic or the normal course of litigation
    and is not indicative of any failure to act on the part of Sheffield’s counsel. The court finds
    that this factor does not impact the lodestar.
(8) The court took into account the degree of success when it determined reasonable attorneys’
    fees and hours. Sheffield’s counsel was not successful in its first attempt to obtain conditional
    certification, but the court does not believe the work on that attempt was useless since they
    were able to use most of the same research and briefing in the second motion. While Stewart
    notes that the settlement came “nowhere close to approximating the over 20 hours of claimed
    overtime premium pay per week plus liquidated damages across a three-year period” (Dkt. 51), the
    outcome generally was successful for Sheffield and the opt-in plaintiffs and does not warrant
    a deduction in the lodestar.
(9) The court took into account the experience, reputation, and ability of the attorneys when
    determining the lodestar rates.
(10) The tenth factor is the political “undesirability” of this case. It is not relevant here, as this
    was a standard FLSA collective action.
(11) There is no indication that Sheffield and his counsel had a relationship prior to the initiation
    of this lawsuit; the eleventh factor does not have any impact on the lodestar in this case.
(12) The court considered awards in similar cases when determining the lodestar. The parties point
    to no similar cases in which the lodestar was adjusted.




                                                 14
     Case 4:19-cv-01030 Document 60 Filed on 03/10/21 in TXSD Page 15 of 15




       In sum, none of the Johnson factors change the lodestar in this case. Accordingly,

Sheffield’s motion for attorneys’ fees is GRANTED IN PART. The court AWARDS $38,960.50

in fees in accordance with the lodestar calculation above.

E.     Costs

       Sheffield seeks $495 in costs pursuant to 29 U.S.C. § 216(b), Federal Rule of Civil

Procedure 54(d), and 28 U.S.C. § 1920. Dkt. 48. This amount represents a $400 filing fee and a

$95 service of process fee. Id. Stewart does not object to this request. See Dkt. 51. Accordingly,

the motion for costs is GRANTED AS UNOPPOSED.

                                        IV. CONCLUSION

       Sheffield’s motion for attorneys’ fees and costs is GRANTED IN PART, and Sheffield is

AWARDED $38,960.50 in attorneys’ fees and $495 in costs. The settlement agreement is

APPROVED.

       Signed at Houston, Texas on March 10, 2021.



                                             _________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge




                                                15
